DETAILED ACTION
Claims 1-9 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, .
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on March 23, 2022 is acknowledged.

Claim Interpretation
Claims 1-6 are directed towards a composition. The preamble states “A shoe component pretreatment solution” which will be treated as a statement reciting the purpose or intended use of a composition. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP 2111.02(II) Therefore “ A shoe component treatment solution” will not be provided patentable weight which limits the claim since the body of the claim sets forth all the limitations of the composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by COKE et al (U.S. Patent Application Publication 2007/0254824).
With regards to claim 1, 3 and 5, Coke discloses a liquid cleaning composition (a shoe component pretreatment solution), comprising: acidic compound (pH adjusting agent) wherein the acidic compound is hydrochloric acid or sulfuric acid (Paragraphs [0120]-[0121]); a salt compound (bleaching agent) wherein the salt compound is selected from the group consisting of sodium hypochlorite (NaOCl) (Paragraph [0042]), sodium dischloroisocyanurate (Paragraph [0043]) and N-chlorosuccinimide (Paragraph [0044]); a surfactant (Paragraph [0068]) and water (Paragraph [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over COKE et al (U.S. Patent Application Publication 2007/0254824).
With regards to claim 2, Coke renders obvious the composition comprising an acid compound (pH adjusting agent) in amounts not to exceed 20% by weight, preferably not to exceeding 10 % by weight (Paragraph [0124]) in amounts such as 2% (Example 1) and 2.5% (Example 2) which renders obvious Applicant’s claimed amount of 0.25-10 wt% of said acidic compound; the salt compound (bleaching agent) is no more than 30% by weight, preferably no more than 15% and at least 0.1% preferable at least 0.5% (Paragraph [0053]) which renders obvious Applicant’s claimed amount of 0.5-15 wt% of said salt compound; and 0.01-50 weight present of a surfactant (paragraph [0105]) which renders obvious Applicant’s claimed amount of 0.05 to 1.5 wt% of said surfactant. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I).
Coke does not explicitly disclose a proper amount of said water making the sum of said acid compound, salt compound, water, surfactant equal 100%. 
However Coke discloses wherein the surfactant and/or solvents included in the cleaning composition with the  acid compound, salt compound, water and surfactant make up 100% with any balance comprising water and any further optional constituents (Paragraph [0105]). Further Coke provides the transition term of comprising which is inclusive of additional unrecited components to the composition.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). MPEP 2111.03(I) As such Coke renders obvious wherein a proper amount of said water making the sum of said acid compound, salt compound, water, surfactant equal 100%.
It would have been prima facie obvious to one of ordinary skill in the art to modify the embodiment of Coke to include the proper amount of water as rendered obvious by the general teachings of Coke because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired composition using the amount of water as rendered obvious by Coke. MPEP 2143D
With regards to claims 4 and 6, Coke renders obvious wherein the acidic compound is hydrochloric acid or sulfuric acid (Paragraphs [0120]-[0121]) and wherein the salt compound is selected from the group consisting of sodium hypochlorite (NaOCl) (Paragraph [0042]), sodium dischloroisocyanurate (Paragraph [0043]) and N-chlorosuccinimide (Paragraph [0044]); a surfactant (Paragraph [0068]) and water (Paragraph [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713